Citation Nr: 1329514	
Decision Date: 09/16/13    Archive Date: 09/20/13

DOCKET NO.  10-05 623	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE
 
Entitlement to service connection for a back disorder.
 
 
REPRESENTATION
 
Veteran represented by:  Disabled American Veterans
 
 
ATTORNEY FOR THE BOARD
 
T. Blake, Associate Counsel
 
 
INTRODUCTION
 
The Veteran served on active duty for training from August 
to December 1988, and on active duty from September 1990 to 
May 1991.
 
This case comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2008 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas.
 
The Board has not only reviewed the Veteran's physical 
claims file but also the Veteran's file on the "Virtual VA."

The issue of entitlement to an evaluation in excess of 50 
percent for posttraumatic stress disorder, with depressive 
disorder, from March 24, 2011 to March 17, 2013 has been 
raised by the record, but has not been adjudicated by the 
Agency of Original Jurisdiction.  Therefore, the Board does 
not have jurisdiction over it, and it is referred to the for 
appropriate action.  
 
The appeal is REMANDED to the RO, via the Appeals Management 
Center (AMC), in Washington, DC.  
 
 
REMAND
 
The Veteran contends that service connection is warranted 
for a back disorder.  He argues that residuals of a pre-
service back injury were aggravated during active service in 
Saudi Arabia.  A remand is required in this case to ensure 
there is a complete record upon which to decide the issue on 
appeal.  VA has a duty to make reasonable efforts to assist 
a claimant in obtaining evidence necessary to substantiate 
the claim for the benefits sought, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 
2002).  
 
In this regard, on a February 1988 Applicant Medical 
Prescreening Form, DA Form 2246, the Veteran marked "yes" 
for having or ever having had back trouble.  He explained 
that he "went to hospital for one day, for a hit in the back 
from a football game."  At service separation the Veteran 
reported in an April 1991 Report of Medical History that he 
was treated for two days at Southwest Hospital for a back 
injury in 1988.  Physical examination in February 1988 
revealed a clinically normal spine. 

At an April 1991 quadrennial examination the appellant 
reported a history of recurrent back pain.  A physician's 
assistant noted that the appellant had a history of chronic 
low back pain that was aggravated while in Saudi Arabia. 

In February 2012, the Veteran informed the VA examiner that 
he had x-ray studies at Southwest General Hospital pursuant 
to his lower back injury while playing football in 1988 
during high school.  

Review of the evidentiary record does not reveal private 
treatment records or x-ray reports of the back dated in 1988 
from Southwest General Hospital.  Further, VA outpatient 
treatment records (August 2008, October 2008, July 2009, and 
October 2009) indicate the Veteran brought a copy of a 
private sector magnetic resonance imaging (MRI) report 
pertaining to the back.  The February 2012 VA compensation 
examiner also noted that the Veteran was seen in 2006 by a 
private physician and had a MRI after running and stepped in 
a pothole.  Since VA has notice of outstanding private 
treatment records and diagnostic reports that are 
potentially relevant to this claim on appeal, there is a 
duty to obtain these records.
 
Next, the Veteran informed the February 2012 VA examiner 
that x-rays were made at VA in 1992 and 1993; however, the 
examiner noted no studies are listed on the Veteran's 
electronic medical record.  Review of the evidentiary record 
does not reveal VA outpatient treatment records, to include 
diagnostic imaging studies of the back, dated prior to 1995.  
VA records are within RO and the Board's constructive 
possession and must be considered in deciding this issue on 
appeal.  Thus, there is a duty to obtain these records as 
well.
 
Lastly, an additional VA medical opinion is necessary after 
review of any newly private and/or VA treatment records 
obtained and associated with the claims file.  Barr v. 
Nicholson, 21 Vet. App. 303, 312 (2007).  The RO should 
arrange for the appellant's claims file, to include his 
Virtual VA file, to be reviewed by the VA physician who 
conducted the February 2012 VA spine examination and 
prepared an opinion that month.  If the February 2012 VA 
examiner is not available, an addendum prepared by a 
orthopedic physician must be secured.
 
Accordingly, the case is REMANDED for the following actions:
 
1.  Contact the Veteran and ask him to 
identify any pertinent private treatment 
records and diagnostic reports pertaining 
to his back, to specifically include from 
2006.  Obtain the necessary authorization 
from the Veteran to obtain the outstanding 
1988 private treatment records and 
diagnostic reports from Southwest General 
Hospital, and any other private treatment 
physicians and/or facilities identified by 
the Veteran.  All efforts to obtain such 
records should be fully documented, and a 
negative response must be provided if 
records are not available.  If the 
requested information is unavailable, the 
Veteran and his representative should be 
apprised of such and given the opportunity 
to submit the requested information.
 
2.  Obtain and associate with the claims 
file all outstanding VA outpatient 
treatment records, to include diagnostic 
reports, pertaining to the back prior to 
1995.   If the RO cannot locate such 
records, it must specifically document the 
attempts that were made to locate them, 
and explain in writing why further 
attempts to locate or obtain any 
government records would be futile.  The 
RO must then: (a) notify the claimant of 
the specific records that it is unable to 
obtain; (b) explain the efforts VA has 
made to obtain that evidence; and (c) 
describe any further action it will take 
with respect to the claims.  The claimant 
must then be given an opportunity to 
respond.
 
3.  If newly associated treatment records 
are obtained and associated with the 
claims file, then furnish the entire 
claims file to the VA physician who 
prepared the February 2012 VA medical 
opinion.  The VA physician must review and 
consider all pertinent evidence of record 
and prepare an addendum addressing whether 
or not the opinion he rendered in February 
2012 has changed in light of the newly 
associated evidence of record.  The 
examiner must specifically consider the 
April 1991 remark by a in-service 
physician's assistant that the appellant's 
back disorder was aggravated in Saudi 
Arabia.
 
If, and only if, the February 2012 VA 
physician is unavailable, furnish the 
entire claims file to a VA orthopedist for 
review.  After a review of all the 
pertinent evidence of record, the 
physician is to opine whether the 
Veteran's current back disorder clearly 
and unmistakably exist prior to service?  
 
a)  If so, is there clear and unmistakable 
evidence that it was not aggravated beyond 
its natural progression by an in-service 
injury, event, or illness.
 
b)  If not, is it at least as likely as 
not, i.e., is there a 50/50 chance, that 
any diagnosed back disorder had its onset 
in service or worsened while on active 
duty in 1990 and 1991?
 
Again, in rendering any opinions, the 
examiner must discuss the April 1991 
service separation examination report and 
April 1991 Report of Medical History which 
note the Veteran's spine as abnormal and 
complaints during active service in Saudi 
Arabia. 
 
A well reasoned rationale must be given 
for all opinions and conclusions 
expressed.  The examiner should identify 
the evidence that supports all opinions 
offered.  If an opinion cannot be rendered 
without resorting to speculation, the VA 
physician should explain why it would be 
speculative to respond.  
 
4.  Thereafter, the issue on appeal should 
be readjudicated.  If the benefit sought 
on appeal is not granted, the Veteran and 
his representative should be provided with 
a supplemental statement of the case, to 
include additional VCAA notice that 
provides the type of evidence necessary to 
establish a disability rating and 
effective date, and afforded the 
appropriate time period within which to 
respond thereto.
 
The Veteran and representative have the right to submit 
additional evidence and argument on the matter the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
 
 

_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2012).



